Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT, COMMENT AND REASONS FOR ALLOWANCE

Claims 1, 3, 6, 9, 16, and 20-22 of R. Kovi et al., US 17/174,286 (Feb. 11, 2021) are pending in condition for allowance.

Examiner Amendment

Claims 1, 3, 6, 9, 16, and 20-22 are in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Antonio Papageorgiou on July 27, 2022.  

Amend the claims as follows:

Amend claim 16 to replace the phrase: “The process of Claim 3, wherein crude ferric carboxymaltose can optionally be purified by” with the phrase: “The process of Claim 3, wherein the crude ferric carboxymaltose can is purified by”.

20. The process of claim 1, wherein the first solvent comprises an acid, an amide, a ketone, an alcohol or another organic solvent, or mixtures thereof.

21. The process of claim 1, wherein the second solvent comprises an alcohol, a ketone, or mixtures thereof.

22. The process of claim 21, wherein the second solvent comprises methanol, acetone or a mixture thereof.  

Withdrawal Claim Rejections 35 U.S.C. 112(a) -- New Matter

Rejection of claim 23 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant’s cancellation of this claims.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claim 16 pursuant to 35 U.S.C. 112 as indefinite on the grounds that it is unclear to one of skill in the art how the steps of claim 16 are integrated into/with the method of claim 1 is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 3, 9 under 35 U.S.C. 102(a)(1) as being anticipated by P. Dholakia et al., IN 3463/MUM/2011 (2013) (2017) (“Dholakia”) is withdrawn in view of Applicant’s amendment and comments.  Dholakia does not teach or suggest the limitations of these claims for the reasons given below in “Reasons for Allowance”.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1, 3, and 6 under AIA  35 U.S.C. 103 as being unpatentable over P. Geisser et al., US 2006/0205691 (2006) (“Geisser”) is withdrawn in view of Applicant’s amendments and comments. This reference does not teach or suggest the limitations of these claims for the reasons given below in “Reasons for Allowance”.  


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1, 3, 6, 9, 16, and 20-22 are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is P. Dholakia et al., IN 3463/MUM/2011 (2013) (2017) (“Dholakia”) and P. Geisser et al., US 2006/0205691 (2006) (“Geisser”) as discussed above.  

With respect to claim 1, Geisser Example 2 teaches that the first ferric carboxymaltose solution is prepared using the following reagents in the following amounts.  

Geisser Example 2 – Regent Amounts

Regent
Amount
maltodextrin
200 g
water
300 ml
sodium hypochlorite solution
30 ml
554 g sodium carbonate solution (17.3% weight/weight)
about 458 ml
352 FeCl3/water solution (12% weight by weight Fe)
about 310 ml
ferric carboxymaltose
123g
Total volume
about 1098 ml


The total volume of the above mixture is about 1098 ml, which resulted in isolation of 123 g of ferric carboxymaltose or a ferric carboxymaltose concentration of 0.11 g/ml.  This does not meet the instant claim 15 recitation of “of 0.20 g/ml to 0.33 g/ml”.  A similar calculation for Dholakia Example 1 provides 870g (ferric carboxymaltose)/9840ml or a ferric carboxymaltose concentration of 0.088 g/ml.  This does not meet the instant claim 15 recitation of “of 0.20 g/ml to 0.33 g/ml”.  Further, these references do not motivate one of ordinary skill to optimize within the claim 1 range.  MPEP § 2144.05(II)(A).  

Claim 3 recites the use of hypobromite solution as the maltodextrin oxidant and “maltodextrin and water solution having a concentration of 0.25 g/ml to 0.50 g/ml”.  It is first noted that (as discussed in detail in the previous Office action) that while Geisser suggests the use of hypobromite as the active maltodextrin oxidant (by using a mixture of sodium hypochlorite and sodium bromide), neither Geisser nor the art of record teach the use of a hypobromite in the absence of hypochlorite as detailed in Applicant’s working example at specification page 9.  This being noted, the concentrations of maltodextrin oxidized in the art are expected to be different from those instantly taught/claimed.  In any case, Geisser Example 2 teaches that “200 g maltodextrin . . . are dissolved by stirring in 300 ml water at 25 °C and oxidized by addition of 30 g sodium hypochlorite solution”, wherein the concentration of maltodextrin would be 200 g /300 ml or 0.67 g/ml.  The value of 0.67 g/ml does not fall within the claim 7 range of 0.25 g/ml to 0.50 g/ml.  Because neither Geisser nor the art of record teach the use of a hypobromite in the absence of hypochlorite (as detailed in Applicant’s working example at specification page 9) one of ordinary skill in the art is not motivated to optimize the concentration of maltodextrin to within the claimed ranges.   MPEP § 2144.05(II)(A).  A similar analysis applies to Dholakia.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622